Opinion filed September 15,
2011
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-11-00165-CV
                                                    __________
 
                                   DAVID
RAY BURCH, Appellant
 
                                                             V.
 
                                      STATE
OF TEXAS, Appellee

 
                                   On
Appeal from the 358th District Court
 
                                                             Ector
County, Texas
 
                                                   Trial
Court Cause No. D-24,724
 

 
                                            M E M O R A N
D U M   O P I N I O N
 
Upon
receiving the clerk’s record in this cause, it became apparent to this court
that no final appealable order had been entered by the trial court. 
Accordingly, the clerk of this court wrote appellant, informed him that it did
not appear that this court had jurisdiction, and requested that appellant
respond by August 22, 2011, and show grounds to continue this appeal. We also
notified appellant that the appeal may be dismissed pursuant to Tex. R. App. P. 42. See Rule 42.3. 
Appellant has responded to our letter with a motion in which he attempts to
show grounds to continue this appeal.  In the motion, appellant asserts that he
was denied due process and the opportunity to be heard.  
The
record shows that appellant did not request any relief from the trial court
(via motion or otherwise) after receiving the trial court’s order to withdraw
funds from appellant’s inmate trust account and that appellant, instead, filed
a notice of appeal.  The order to withdraw funds is not a final, appealable
order.  See Harrell v. State, 286 S.W.3d 315, 316 n.1, 321 (Tex. 2009) (“withdrawal
order” is actually a notification from the court, not an order); Webb v.
State, 324 S.W.3d 229 (Tex. App.—Amarillo 2010, no pet.); Ramirez v.
State, 318 S.W.3d 906 (Tex. App.—Waco 2010, no pet.).  Unless specifically
authorized by statute, appeals may be taken only from final judgments.  Tex.
A & M Univ. Sys. v. Koseoglu, 233 S.W.3d 835, 840-41 (Tex. 2007); Lehmann
v. Har‑Con Corp., 39 S.W.3d 191 (Tex. 2001).  No appealable order has
been entered in this case.  
Consequently,
we dismiss this appeal for want of jurisdiction.  
  
 
                                                                                    PER
CURIAM
 
September 15,
2011
Panel consists of:  Wright, C.J.,
McCall, J., and Kalenak, J.